                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KEVIN L. ALLEN,

                    Petitioner,                              8:19CV212

      vs.
                                                         MEMORANDUM
SCOTT FRAKES, Director NDCS;                              AND ORDER

                    Respondent.


      This matter is before the court on preliminary review of Petitioner Kevin L.
Allen’s Petition for Writ of Habeas Corpus (Filing No. 1) brought pursuant to 28
U.S.C. § 2254. Petitioner set forth in his habeas corpus petition that he was
convicted of murder in the first degree and use of a firearm to commit a felony on
May 6, 1996. The Nebraska Supreme Court upheld his judgment of conviction on
March 28, 1997. (Filing No. 1 at CM/ECF pp. 1–2.)

       It appears from the face of the petition that Petitioner’s claims may be barred
by the statute of limitations because the petition was filed more than one year after
Petitioner’s judgment became final. See 28 U.S.C. § 2244(d)(1)(A). However, in
order to ensure a just and fair resolution of this matter, the court will enter an order
progressing this case to final resolution.

      IT IS THEREFORE ORDERED that:

       1.    By December 12, 2019, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: December 12, 2019: deadline for Respondent to file state court records in
support of answer or motion for summary judgment.
      2.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

           A.    The motion for summary judgment must be accompanied by a
                 separate brief, submitted at the time the motion is filed.

           B.    The motion for summary judgment must be supported by any
                 state court records that are necessary to support the motion.
                 Those records must be contained in a separate filing entitled:
                 “Designation of State Court Records in Support of Motion for
                 Summary Judgment.”

           C.    Copies of the motion for summary judgment, the designation,
                 including state court records, and Respondent’s brief must be
                 served on Petitioner except that Respondent is only required to
                 provide Petitioner with a copy of the specific pages of the
                 record that are cited in Respondent’s brief. In the event that the
                 designation of state court records is deemed insufficient by
                 Petitioner or Petitioner needs additional records from the
                 designation, Petitioner may file a motion with the court
                 requesting additional documents. Such motion must set forth
                 the documents requested and the reasons the documents are
                 relevant to the cognizable claims.

           D.    No later than 30 days following the filing of the motion for
                 summary judgment, Petitioner must file and serve a brief in
                 opposition to the motion for summary judgment. Petitioner may
                 not submit other documents unless directed to do so by the
                 court.

           E.    No later than 30 days after Petitioner’s brief is filed,
                 Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       3.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By December 12, 2019, Respondent must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                  in a separate filing entitled: “Designation of State Court
                  Records in Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondent must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, but not limited to, the
                  merits of Petitioner’s allegations that have survived initial
                  review, and whether any claim is barred by a failure to exhaust
                  state remedies, a procedural bar, non-retroactivity, a statute of
                  limitations, or because the petition is an unauthorized second or
     successive petition. See, e.g., Rules 5(b) and 9 of the Rules
     Governing Section 2254 Cases in the United States District
     Courts.

C.   Copies of the answer, the designation, and Respondent’s brief
     must be served on Petitioner at the time they are filed with the
     court except that Respondent is only required to provide
     Petitioner with a copy of the specific pages of the designated
     record that are cited in Respondent’s brief. In the event that the
     designation of state court records is deemed insufficient by
     Petitioner or Petitioner needs additional records from the
     designation, Petitioner may file a motion with the court
     requesting additional documents. Such motion must set forth
     the documents requested and the reasons the documents are
     relevant to the cognizable claims.

D.   No later than 30 days after Respondent’s brief is filed,
     Petitioner must file and serve a brief in response. Petitioner
     must not submit any other documents unless directed to do so
     by the court.

E.   No later than 30 days after Petitioner’s brief is filed,
     Respondent must file and serve a reply brief. In the event that
     Respondent elects not to file a reply brief, he should inform the
     court by filing a notice stating that he will not file a reply brief
     and that the merits of the petition are therefore fully submitted
     for decision.

F.   The clerk of the court is directed to set a pro se case
     management deadline in this case using the following text:
     January 13, 2019: check for Respondent’s answer and separate
     brief.
       4.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 28th day of October, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
